DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a fuel cell system comprising: a fuel cell unit including first to nth (n is an integer equal to or greater than two) fuel cells connected in series to each other to supply electric power to a load device, the first to nth fuel cells each including same unit cells that are stacked; first to nth supply systems that independently supply cathode gas to the first to nth fuel cells, respectively; a switching device capable of switching a state between a connected state where the fuel cell unit and the load device are electrically connected to each other and a disconnected state where the fuel cell unit and the load device are electrically disconnected from each other; and a control unit, when required output to the fuel cell unit is equal to or smaller than a threshold value, configured to control the switching device to switch the state from the connected state to the disconnected state, and to control the first to nth supply systems to respectively control the first to nth fuel cells so as to respectively control flow rates of the cathode gas to be supplied to the first to nth fuel cells, wherein the number of stacked unit cells of the nth fuel cell is equal to or greater than the number of stacked unit cells of each of the first to (n-1) fuel cells, the control unit is configured to include: an obtainer configured to obtain, in the disconnected state, first to (n-1)th open circuit voltages of respective open circuit voltages of the first to (n-1)th fuel cells, and a total open circuit voltage of the fuel cell unit; and a controller configured to respectively control the flow rates of the cathode gas to be supplied to the first to (n-1)th fuel cells to first to (n-1)th large flow rates so as to respectively increase the first to (n-1)th open circuit voltages, when the first to (n-1)th open circuit voltages are respectively equal to or lower than first to (n-1)th lower limit values, and configured to respectively control the flow rates of the cathode gas to be supplied to the first to (n-1)th fuel cells to first to (n-1)th small flow rates respectively smaller than first to (n-1)th large flow rates so as to respectively decrease the first to (n-1)th open circuit voltages, when the first to (n-1)th open circuit voltages are respectively equal to or higher than first to (n- 1)th upper limit values, the controller is configured to control the flow rate of the cathode gas to be supplied to the nth fuel cells to a nth large flow rate so as to increase the total open circuit voltage, when the total open circuit voltage is equal to or lower than a nth lower limit value, and is configured to control the flow rate of the cathode gas to be supplied to the nth fuel cell to a nth small flow rate so as to decrease the total open circuit voltage, when the total open circuit voltage is equal to or higher than a nth upper limit value, and a value obtained by dividing the nth lower limit value by the total number of stacked unit cells of the fuel cell unit is greater than each of values obtained by respectively dividing the first to (n-1)th lower limit values by the number of the stacked unit cells of the first to (n-1)th fuel cells.  The prior art references, Ito (U.S. Patent Publication 2020/0112041), Ito (U.S. Patent Publication 2020/0112039), and Yamanaka (U.S. Patent Publication 2016/0141905), teach fuel cell systems that detect open circuit voltages when a switching device disconnects the fuel cell from a load device, and adjust the cathode gas flow rate to each fuel cell, but fail to teach that either more than one fuel cell is part of the system or that the number of stacked unit cells is used to determine each flow rate.  Overall, the specific manner in which the cathode gas flow rate to each fuel cell is determined is not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722